Judgment unanimously reversed on the law and new trial granted. Memorandum: The judgment must be reversed because the court permitted expert testimony of child sexual abuse accommodation syndrome for the purpose of proving that the child was sexually abused (see, People v Bowker, 203 Cal App 3d 385, 249 Cal Rptr 886; cf., People v Banks, 75 NY2d 277). Because there will be a new trial, we note that the court, in its Sandoval ruling, should have precluded the prosecutor from using, on cross-examination, defendant’s conviction for possession of child pornographic material. The probative value of that conviction on the question of defendant’s credibility is outweighed by the prejudice to defendant in suggesting to the jury that defendant had a propensity to commit the offense of sexual abuse of a child. (Appeal from judgment of Supreme Court, Monroe County, Doyle, J.—sexual abuse, first degree.) Present—Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.